

116 S2116 IS: Supporting Graduate Medical Education at Community Hospitals Act of 2019
U.S. Senate
2019-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2116IN THE SENATE OF THE UNITED STATESJuly 15, 2019Mr. Menendez (for himself and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to establish rules for payment for graduate medical
			 education (GME) costs for hospitals that establish a new medical residency
			 training program after hosting resident rotators for short durations.
	
 1.Short titleThis Act may be cited as the Supporting Graduate Medical Education at Community Hospitals Act of 2019. 2.FindingsCongress makes the following findings:
 (1)Graduate Medical Education or GME training programs are of critical importance in developing the physician workforce. (2)Current caps on GME training programs under Medicare have been in place since 1997.
 (3)Hospitals seeking to launch GME training programs face barriers in establishing physician training programs in community hospitals.
			3.Medicare GME treatment of hospitals establishing new medical residency training programs after
			 hosting medical resident rotators for short durations
 (a)Redetermination of approved FTE resident amountSection 1886(h)(2)(F) of the Social Security Act (42 U.S.C. 1395ww(h)(2)(F)) is amended— (1)by inserting (i) before In the case of; and
 (2)by adding at the end the following:  (ii)In applying this subparagraph to a hospital that has not entered into a GME affiliation agreement (as defined by the Secretary for purposes of paragraph (4)(H)(ii)), the Secretary shall not provide for the establishment of an FTE resident amount until such time as the Secretary determines that the hospital has a medical residency training program that trains more than 1.0 full-time-equivalent resident in a cost reporting period.
 (iii)In the case of a hospital with an approved FTE resident amount— (I)based on the training of less than 1.0 full-time-equivalent resident before October 1, 1997;
 (II)based on the training of— (aa)no more than 6.0 full-time-equivalent residents in a medical residency training program in any cost reporting period during the period between October 1, 1996, and September 30, 1997; and
 (bb)no more than 3.0 full-time-equivalent residents on or after October 1, 1997; or
 (III)based on the training of no full-time-equivalent residents in a medical residency training program for any 20 consecutive cost reporting periods beginning on or after October 1, 1997,
							the Secretary shall provide the hospital an opportunity to have a new FTE resident amount
			 established when the hospital begins training at least 1.0 full-time
			 equivalent resident (in the case of a hospital described in subclauses (I
			 or III)) or more than 3.0 full-time-equivalent residents (in the case of a
			 hospital described in subclause (II)) for cost reporting periods beginning
			 on or after the date of the enactment of this clause and in accordance
			 with the methodology under the rules in effect as of October 1, 2015..
 (b)Redetermination of FTE resident limitationSection 1886(h)(4)(H)(i) of the Social Security Act (42 U.S.C. 1395ww(h)(4)(H)(i)) is amended— (1)by inserting (I) before The Secretary; and
 (2)by adding at the end the following:  (II)Under this clause the Secretary shall not determine an adjustment in the limitation applicable to a hospital under subparagraph (F) until the hospital trains more than 1.0 full-time equivalent resident in a new medical residency training program in a cost reporting period.
 (III)In the case of a hospital that has a limitation under subparagraph (F) of less than 1.0 full-time-equivalent resident as of the date of the enactment of this subclause based on training before October 1, 1997, under this clause the Secretary shall provide the hospital an opportunity to have a new adjustment in such limitation determined when such hospital begins training at least 1.0 full-time equivalent resident in accordance with the methodology applicable to hospitals under the rules in effect as of October 1, 2015, and applied for cost reporting periods beginning on or after the date of the enactment of this subclause.
 (IV)In the case of a hospital that has not reported full-time-equivalent residents in 20 consecutive cost reporting periods subsequent to October 1, 1997, under this clause the Secretary shall provide the hospital an opportunity to have a new adjustment in such limitation determined when such hospital begins training at least 1.0 full-time equivalent resident in accordance with the methodology applicable to hospitals under the rules in effect as of October 1, 2015, and applied for cost reporting periods beginning on or after the date of the enactment of this subclause.
 (V)In the case of a hospital for which an adjustment in the limitation applicable to a hospital under subparagraph (F) is based on the training of no more than 3.0 full-time-equivalent residents in a medical residency training program in a cost reporting period beginning on or after October 1, 1997, and before the date of the enactment of this subclause, the Secretary shall provide the hospital an opportunity to have a new adjustment in such limitation determined when the hospital begins training more than 3.0 full-time-equivalent residents in accordance with the methodology applicable to hospitals under the rules in effect as of October 1, 2015, and applied for cost reporting periods beginning on or after the date of the enactment of this subclause..
 (c)Effective dateThe amendments made by this section shall apply to payment under section 1886 of the Social Security Act (42 U.S.C. 1395ww) for cost reporting periods beginning on or after the date of the enactment of this Act.